IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                             No. 00-50625
                         Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

JOSE LUIS ESTRADA-GARCIA,

                                           Defendant-Appellant;


                         ____________________

                           Consolidated with
                              No. 00-50712
                         _____________________


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

GERMAN GALAVIS-ACOSTA,

                                           Defendant- Appellant;


                         ____________________

                           Consolidated with
                              No. 00-50729
                         _____________________


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

JESUS ELIAS MENDOZA-CASTANEDA, also known as Lucio Hernandez-
Garcia

                                           Defendant-Appellant;
                              No. 00-50625
                         c/w Nos. 00-50712 &
                          00-50729 & 00-50788
                                  - 2 -


                         ____________________

                           Consolidated with
                              No. 00-50766
                         _____________________


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

RAFAEL TALAVERA-ROSAS,

                                           Defendant-Appellant.


                         ____________________

                           Consolidated with
                              No. 00-50788
                         _____________________


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

GUSTAVO CALDERA-ROMERO,

                                           Defendant-Appellant.


                       - - - - - - - - - -
          Appeals from the United States District Court
                for the Western District of Texas
                       - - - - - - - - - -
                        February 15, 2001


Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50625
                      c/w Nos. 00-50712 &
                       00-50729 & 00-50788
                               - 3 -

     Jose Luis Estrada-Garcia, German Galavis-Acosta, Jesus Elias

Mendoza-Castaneda, Rafael Talavera-Rosas, and Gustavo Caldera-

Romero (collectively the Defendants) appeal their sentences

following their guilty plea convictions for illegal re-entry

after deportation in violation of 8 U.S.C. § 1326.   The

Defendants argue that their sentences should not have exceeded

the two-year maximum sentence under 8 U.S.C. § 1326(a).    The

Defendants acknowledge that their argument is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224 (1998), but they

seek to preserve the issue for Supreme Court review in light of

Apprendi v. New Jersey, 120 S. Ct. 2348 (2000).

     The Defendants’ argument is foreclosed by Almendarez-Torres,
523 U.S. at 235.

     The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.   In its motion, the Government asks

that the judgments of the district court be affirmed and that an

appellee’s brief not be required.   The motion is granted.

     AFFIRMED; MOTION GRANTED.